Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-4 of our report dated March 14, 2007 relating to the financial statements and financial statement schedules, which appears in Security Capital Assurance Ltds Annual Report on Form 10-K for the year ended December 31, 2006. We also consent to the references to us under the heading Experts in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP New York New York September 19, 2007
